Holmes, J.,
dissenting. The majority opinion, in the main, relies upon the holding of the United States Supreme Court in Little v. Streater (1981), _U. S. _, 68 L. Ed. 2d 627, as being the controlling precedent for the determination of this case. I respectfully suggest that Little v. Streater, which dealt with the particular nature of Connecticut law, and not Ohio law, relating to paternity proceedings brought by recipients of ADC funds, may be distinguished by virtue of the difference of the laws of these two states.
Initially, a paternity proceeding in Ohio is a civil action, not a criminal action. The fundamental purpose of such an action is to identify by the weight of the evidence the father of a child born out of wedlock. There is no criminal aspect to such proceeding; nor may the father, once determined to be such, be incarcerated for failure to pay the support for the child, if the father is shown to be indigent as in the instant case.
*77In contrast, the Supreme Court in Little v. Streater, as noted by the majority here, characterized the Connecticut statutes in terms of the “quasi-criminal overtones” as exemplified by the language of the statute, if the putative father “is found guilty,” and by the possible imprisonment of adjudged fathers who fail to comply with support orders.
Of even greater significance in the differentiation between the Connecticut and Ohio paternity statutes, which reasonably impelled the Supreme Court to sail the constitutional tack it did, was the “unusual evidentiary obstacle” facing the alleged father defendants in Connecticut paternity actions. As set forth by the majority here, the Supreme Court in Little v. Streater called specific attention to the fact that the Connecticut statute, as interpreted by the Connecticut courts, “ ‘places upon the reputed father the burden of showing his innocence of the charge* **by other evidence than his own.’ ” Id. at 635. The Supreme Court also noted that: “In substance, the State has created an adverse presumption regarding the defendant’s testimony by elevating the weight to be accorded the mother’s imputation of him.” Id. at 636.
I conclude that the discernible differences between the Connecticut and Ohio statutes are rather substantial, and would hold that the denial of prepaid blood grouping tests to an alleged father in an ADC paternity action is not a denial of the defendant’s due process rights.
If the state desires to permit the prepayment of blood grouping tests as a part of the costs of the paternity proceeding, it, acting through the General Assembly, could very well so provide within the chapter of law involved or in other sections of law. The General Assembly has not chosen to do that, and this court, or other courts, should not take it upon themselves to do so. The state is presently far too burdened with the multifarious costs of litigation at all levels, civil as well as criminal, and should not be further burdened unless the costs are legislatively established as a public policy. In this regard, I reiterate what I stated in my dissent in State, ex rel. Heller, v. Miller (1980), 61 Ohio St. 2d 6, 15, a case in which the majority of this court mandated appointed counsel and transcripts at state expense in a civil proceeding involving parental rights, as follows:
*78“Where will the right to have appointed counsel and transcripts at state expense end? Indigent citizens may claim that many other activities or elements of their lives are based upon a constitutionally protected civil right, and seek appointed counsel in a legal proceeding, whether the nature of such proceeding be within the realm of contract, negligence or property law.”
This court now proceeds from mandated appointed counsel and transcripts at state expense in civil cases involving parental rights to state prepaid blood grouping tests in paternity actions. May it be assumed that our county welfare departments or the state welfare department has budgeted for these unexpected added expenses? I think not. I ask again, where wall these claims based upon alleged deprivation of due process and equal protection rights end?
Parenthetically, it should be noted that in my view the majority opinion has concluded upon an unconstitutional note in holding that the law as pronounced was only applicable in ADC paternity cases, and inapplicable in paternity proceedings in which the state was not to be the recipient of any funds recovered from the defendant. This differentiation is highly questionable in that it establishes unequal standards reasonably subject to equal protection claims.
Based on the foregoing, I would affirm.
Krupansky, J., concurs in the foregoing dissenting opinion.